      Case 1:19-cv-11978-PBS Document 5 Filed 09/18/19 Page 1 of 2



                   UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS

MATTHEW LLOYD PRYCE,               )
                                   )
          Petitioner,              )
                                   )
          v.                       )       C.A. No. 19-11978-PBS
                                   )
STEVE SOUZA,                       )
                                   )
          Respondent.              )
                                   )


                                 ORDER

                         September 18, 2019

Saris, C.J.

     Immigration detainee Matthew Floyd Pryce, who is confined

at the C. Carlos Carreiro Immigration Detention Center at the

Bristol County House of Correction (“BCHC”), has filed a

petition for a writ of habeas corpus under 28 U.S.C. § 2241.         He

names as respondents BCHC Superintendent Steve Souza, Bristol

County Sheriff Thomas M. Hodgson, and Marcos Charles, the Acting

Director of the Boston Field Office of Immigration and Customs

Enforcement’s Enforcement and Removal Operation.

     Accordingly, this Court hereby orders that:

     1.   Superintendent Souza shall be the sole respondent.

See Rumsfeld v. Padilla, 542 U.S. 426, 439 (2004) (immediate

custodian of petitioner is proper respondent in habeas action);

Vasquez v. Reno, 233 F.3d 688, 696 (1st Cir. 2000) (same, as
      Case 1:19-cv-11978-PBS Document 5 Filed 09/18/19 Page 2 of 2



applied to immigration detainee).      The other respondents shall

be dismissed as parties to this action.

     2.     The Clerk of this Court shall serve a copy of the

Petition upon Superintendent Souza and the United States

Attorney for the District of Massachusetts.

     3.     Respondent shall, no later Wednesday, October 9, 2019,

file a motion for the grant or denial of the petition and a

memorandum in support thereof.

     4.     To give the Court time to consider the matter, unless

otherwise ordered by the Court, Petitioner shall not be moved

outside the District of Massachusetts without providing the

Court 48 hours’ advance notice of the move and the reason

therefor.   Any such 48-hour notice period shall commence at the

date and time such notice is filed and expire 48 hours later,

except “[i]f the period would end on a Saturday, Sunday, or

legal holiday, the period continues to run until the same time

on the next day that is not a Saturday, Sunday, or legal

holiday.”   Fed. R. Civ. P. 6(a)(2)(C).


     SO ORDERED.

                                /s/ Patti B. Saris                   _
                               PATTI B. SARIS
                               CHIEF, U.S. DISTRICT JUDGE




                                   2
